Citation Nr: 0932620	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tonsil including as a result of Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service as a rifleman in the U.S. 
Marine Corps, was in Vietnam participating in the Combined 
Action Program from July 20, 1969 to July 14, 1970, and among 
other awards, he received a Combat Action Ribbon and Purple 
Heart Medal.

Service connection is in effect for posttraumatic stress 
disorder (PTSD) with secondary depression and panic attacks 
for which a 100 percent rating is assigned.


FINDINGS OF FACT

1.  The Veteran is presumed to be have been exposed to Agent 
Orange while in Vietnam.

2.  The competent and probative medical evidence of record 
raises a doubt to be resolved in the Veteran's favor that 
squamous cell cancer of the tonsil is related to his military 
service, including exposure to herbicide Agents. 


CONCLUSION OF LAW

With resolution of reasonable doubt, squamous cell carcinoma 
of the tonsil was a result of service, to include as a result 
of in-service exposure to Agent Orange or other herbicide 
Agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 CFR. § 
3.303(a)(2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain cancers may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law further provides that, if a Veteran was exposed to a 
herbicide Agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the Veteran was exposed to an herbicide 
Agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The governing law provides that a "Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide Agent . . . unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such Agent during that service."  38 U.S.C.A. 
§ 1116(f).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included in a recognized listing as a presumptive 
disorder, direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Direct service connection can 
be established if the record contains competent medical 
evidence of a current disease process with a relationship to 
exposure to an herbicide Agent while in military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), and Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  

Thereafter, a decision must be made as to the credibility 
thereof in the context of probative medical evidence, see 
Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In any event, 
the Board has the duty to assess the credibility and weight 
to be given the evidence.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Pertinent 
evidence will be delineated herein, and all the evidence of 
record has been reviewed.  However, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.   Factual Background and Analysis

The Veteran has previously been seen for various 
dermatological lesions including skin cancers.  These are not 
part of the current appeal and he is not claiming otherwise.  
He initially filed his claim for tonsil cancer in May 2004.

In May 2004, he was seen by VA with complaints of a 3 month 
history of feeling a mass in the right side of his neck, 
seemingly fluctuating in size (for which he had been seen in 
February 2004 at the ENT Clinic).  His wife said that she had 
looked into his mouth and it appeared that his tonsils were 
swollen, right worse than left.  Examination of the 
oropharynx confirmed tonsil enlargement and minimal bulging 
of the palate on the right side with some surrounding 
erythema on the anterior tonsillar pillar, particularly on 
the right.  A flexible scope was taken through the nose and 
showed no abnormalities.  Neck examination however showed at 
least a 3.0 cm. right submandibular mass which seemed 
somewhat mobile.  Various other testing procedures were 
immediately scheduled including panendoscopy and aspiration. 

Computerized tomography (CT) scan showed right tonsillar 
fullness and several nodes which seemed cystic or necrotic in 
level 2 along the jugular with vessels slightly posterior due 
to mass effect from the tonsil/nodes.  Another CT scan 
notation was that he showed abnormal, enlarged internal 
jugular lymph nodes in the retromandibular region anterior to 
the jugular vein and carotid artery.  They were just cephalad 
and posterior to the right submandibular gland.  Several 
nodes were noted measuring up to about 1.5 cm. in diameter 
suggesting central necrosis.

Frozen sections were positive for high-grade dysplasia with 
focal invasive squamous cell carcinoma.  His permanent 
sections confirmed focally invasive squamous cell carcinoma, 
moderate to poorly differentiated in the background of high-
grade squamous dysplasia.  Other clinical records noted 
continued palpable neck lymphadenopathy on the right at level 
2.

A vigorous treatment regimen was instituted including 
radiation and from which he has had some secondary problems 
of record.

A copy of a letter dated September 2004 is of record from a 
specialist physician associated with the head and neck cancer 
treatment group of an otolaryngoloical and surgical 
department, in pertinent part as follows:

The reason for this letter is to support 
the fact that tonsillar cancer falls 
under the category of "conditions 
recognized as service connected for 
Vietnam Veterans based upon exposure to 
Agent Orange or other herbicides."  
Tonsillar cancer represents a cancer of 
the upper aerodigestive tract.  "Aero-" 
refers to a form of respiratory cancer.  
Therefore, tonsillar cancer would fall 
under the category of respiratory cancer, 
which according to the Agent Orange 
Review dated August of 2000 includes, but 
is not limited to, cancer of the lung, 
larynx, trachea and bronchus.

It is clear that herbicides such as Agent 
Orange passed by the tonsil, which is 
located in the back of the throat.  In 
fact, the tonsil is a likely sight for 
trapping potentially harmful carcinogens 
associated with Agent Orange.

As an expert in head and neck cancer 
treatment and management it is clear that 
the carcinogens that effect the larynx, 
trachea, bronchus and lungs also effect 
the upper aerodigestive tract, i.e., the 
oral cavity and oral pharynx.  The tonsil 
is located in the oral pharynx...  

Clearly there is clear evidence that 
herbicides are implicated in the 
development  of tonsillar cancer. 

Because of the rarity of the condition of 
tonsillar cancer, it is likely that there 
are not enough cases in Veterans exposed 
to Agent Orange to clearly document this.  
Nonetheless, the fact that the cancer of 
the tonsil occurred in the upper 
aerodigestive tract, it can be considered 
a respiratory cancer and should be 
covered based upon this classification. 

In a copy of a clinical document relating to another patient 
with tonsillar cancer with neck metastasis, dated in December 
2004, there is annotation from a hematologist/oncologist 
physician to the effect that the cancer of the head and neck 
region is histologically similar to laryngeal cancer.

A written statement was received by JMH, M.D., a specialist 
in radiation oncology, dated in May 2005, to the effect that 
the Veteran herein concerned had completed his radiation with 
chemotherapy therapy the prior June and had done fairly well 
without sign of recurrence but some difficulty swallowing and 
dry mouth.  Dr. H had been asked as to any possible 
relationship to Agent Orange exposure and his pharynx cancer, 
to which he responded that:

Both larynx and lung cancers have been 
associated with Agent Orange exposure.  
For whatever reason, pharynx cancers, 
although clearly part of the upper 
aerodigestive tract, have not been 
associated with Agent Orange exposure.

Certainly if larynx cancer and lung 
cancer are felt to be related to Agent 
Orange exposure, it is very reasonable to 
assume that Agent Orange exposure may be 
related to oropharynx cancers such as 
(the Veteran's) tonsil cancer.

Further clinical treatment records show that in July 2004, a 
VA fellow in hematology and oncology noted that on inquiry as 
to a relationship between the oropharnyx cancer and Agent 
Orange, since it was not specifically (officially, 
presumptively ) listed as having a relationship to such an 
exposure she could not render such an opinion in that regard.  

Another clinical notation was made at apparently about the 
same time that while tonsil cancer was still not a 
"covered" malignancy due to Agent Orange, it was further 
noted that "this decision is apparently made by congress, 
not the VA". 

A VA clinical report dated in August 2004 showed that the 
Veteran had completed radiation therapy about two months 
before.  His CT scan now showed resolution o the primary 
carcinoma of the right tonsil and invasive tongue.  However, 
he had residual lymphadenopathy in the right neck which 
appeared to be pathologic.  He was also noted to have one 
lymph node in the left neck that needed to be observed.

Another VA physician in the ENT surgical unit, in a notation 
in May 20056, indicated he was very interested in talking to 
another named physician with regard to an Agent Orange 
association with tonsil cancer.
 
The SSOC included the comment that current law does not 
accept pharyngeal cancers, to include the tonsils, as a 
condition for which we can statutorily grant service 
connection based on Agent Orange exposure.  Further, it was 
stated that there was no legal basis upon which to grant the 
claim.  However, as noted above,  the provisions cited only 
address presumptive service connection.  The fact that a 
given cancer (or other disability, for that matter) is not on 
the list for presumptive service connection due to Agent 
Orange does not mean that service connection cannot be 
granted.  It merely means that it cannot be granted 
presumptively, e.g., without further proof or nexus opinion.  
As specifically identified in regulations and case law to 
include Combee, supra, service connection is available when 
the basic criteria are met regardless of the special 
provisions for presumptive disabilities.  

In this case, the Veterans tonsil cancer with associated 
involvement throughout the neck and as identified above, has 
been said by various experts to be reasonably due to his 
Agent Orange exposure.  While the evidence in that regard may 
not be unequivocal, it is nonetheless an ample and 
satisfactory basis for raising a doubt to be resolved in his 
favor.  Service connection for squamous cell cancer of the 
tonsil is in order.


ORDER

Service connection for squamous cell carcinoma of the tonsil 
including as a result of Agent Orange exposure is granted. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


